Citation Nr: 1632630	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  10-19 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from May 1962 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2012 the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

When this case was before the Board in April 2013 and March 2014, it was remanded for further development.  It is now before the Board for further appellate action.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In remands dated in April 2013 and in March 2014, the Board requested that a VA examiner specifically acknowledge and discuss the Veteran's contention that he had continuous back pain ever since his in-service accident.  The most recent VA examiner who reviewed the case in October 2014 only addressed the Veteran's statements of having occasional and intermittent back pain since separation.  The examiner noted that during the April 2013 examination, the Veteran reported "intermittent" back pain since separation.  The examiner partially relies on this premise when providing his negative opinion.  After reviewing the April 2013 examination report, the Board finds that the Veteran, in fact, reported that since service he has always had back pain.  Later in the examination, he reported that he had constant pain in his lower lumbar back and intermittent pain in his right lower extremity.  The Veteran did not report that he had intermittent back problems since service as the October 2014 examiner noted.  The Veteran is competent to state that he has had spine problems ever since service.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that lay evidence can be competent and sufficient to establish diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d 1331 (Fed Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Board finds that an addendum opinion is needed from the October 2014 physician so that he can address the Veteran's contentions that he has had back pain since service.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the physician who provided the October 2014 opinion, if available, for an addendum addressing the Veteran's claimed lumbar spine disability.  The examiner should be requested to review the file and his examination report.  

The examiner must address the Veteran's statements of having back pain since service.  See April 2009 statement; also see April 2013 VA examination report, and the summary noted in the body of this remand.

Upon completion of that review, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently present lumbar spine disability is related to a disease, injury or event in service.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.
An examination should only be provided to the Veteran if the examiner feels that another examination is necessary in order to provide the requested opinion.  If the October 2014 VA physician is not available, another competent professional may provide the opinion after reviewing the examination reports of record and the claims file.  

If the examiner is unable to offer any of the requested opinions, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2. Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

